Citation Nr: 0119359	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for renal lithiasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, in which the RO increased the 
veteran's noncompensable evaluation for renal lithiasis to 30 
percent.  The veteran appealed the assigned evaluation to the 
Board.

The Board remanded the case to the RO in June 1999.  The 
development requested on remand was accomplished to the 
extent feasible, but the denial of the claim was continued.  
Hence, the case has been returned to the Board for further 
appellate review.


FINDING OF FACT

Renal lithiasis is manifested primarily by frequent attacks 
of colic, accompanied by red blood cells in the urine; 
however, neither constant albuminuria, edema, hypertension 
nor definite decrease in kidney function is demonstrated.  


CONCLUSION OF LAW

A rating in excess of 30 percent for renal lithiasis is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, 
4.115b, Diagnostic Codes 7508, 7509 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran presented 
at a urology clinic in May 1986.  He reported that he had 
experienced left lower quadrant pain for the past month.  An 
intravenous pyelogram (IVP) was interpreted as showing a 2-mm 
stone at the left ureterovesical junction with moderate 
obstruction.  The assessment was the veteran would soon pass 
the stone.  He was returned to duty.

A VA urological examination was performed in early October 
1997.  The veteran gave a history of having passed his first 
kidney stone during service.  He had passed his last stone 
about three months ago.  He was informed at that the time 
that he had an infection and was given an antibiotic.  He did 
not require chronic use of medication for further treatment 
of the infection.  He had been instructed to increase his 
intake of water and had done so.  He was not on a low calcium 
diet, although he avoided daily products and certain other 
foods known to be high in calcium.  He denied surgery for his 
kidney stones.  

Further, the veteran indicated that was asymptomatic when not 
passing a stone.  When attempting to pass a stone, he had 
severe right-sided pain, urgency, frequency and dysuria.  He 
denied gross hematuria.  He denied incontinence requiring 
pads or appliances.  The physical examination was within 
normal limits.  A urinalysis was negative for protein.  
Occasional white blood cells were seen per high power field.  
80 to 100 red blood cells were seen per high power field 
(reference range 0 -3 per high power field).  A blood test 
showed that urea nitrogen was 14 mg/dL (reference range 7 - 
21 mg/dL) and that creatinine was 1.2 mg/dL (reference range 
.5 - 1.4 mg/dL).  X-ray examination of the kidneys, ureters 
and bladder was interpreted as  showing a possible ureteral 
calculus high in the left ureter, large in size, up to 1 cm.  

VA outpatient reports, dated from December 1990 to October 
1997, reflect the veteran's treatment for episodes of renal 
colic.  In June 1997, the veteran complained of the acute 
onset of renal colic.  It was noted that a urinalysis was 3+ 
for blood.  An IVP was performed.  A 3-mm calcification was 
seen on the right at the termination of the right ureter, 
perhaps a centimeter o two above the ureteral vesicle 
junction.  After contrast was injected, low-grade obstructive 
changes were seen on the right with pyelocaliectasis and 
ureterectasis down to the point of the calculus, but no 
extravasation was seen and the kidney functioned well.  The 
bladder was unremarkable.  The impressions were small distal 
right ureteral calculus with low-grade obstructive changes 
and renal lithiasis.  A September 1997 treatment entry 
reflects the veteran's follow-up after the episode of kidney 
stone in June 1997.  He denied problems currently.  In late 
October 1997, the veteran complained of pain in the lower 
back on the left side.  He denied problems with voiding and 
reported no signs of blood in the urine.  On clinical 
examination, there was no left flank pain, and no 
costovertebral angle tenderness was detected.  The impression 
was nephrolithiasis.  

The veteran's formal appeal to the Board was received in 
February 1999.  He stated that he experienced frequent 
urination; difficulty passing urine, despite the sensation of 
wanting to void; and blood in the urine.  He attributed his 
symptoms to episodes of kidney stones he had experienced 
during 1997 and 1998.

In connection with the claim, the RO obtained VA outpatient 
reports, dated from February 1998 to February 1999.  
Treatment notations of late September through early October 
1998 reflect that the veteran reported blood in the urine.  
He passed two kidney stones, a fact confirmed by the VA 
pathology service that had obtained two specimens.  On 
October 9, 1998 an abdominal ultrasound was interpreted as 
normal, and the kidneys showed no evidence of hydronephrosis 
or masses.  

The VA outpatient records further reveal that the veteran 
presented at a clinic on October 15, 1998 complaining of 
right-sided pain.  Clinical inspection verified right flank 
pain.  An IVP was performed, and the impression was that 
there was a small calculus at the ureterovesical junction on 
the right, producing partial obstruction of the distal right 
ureter.  The calculus measured approximately 2.5 mm at its 
greatest diameter.  A November 1998 treatment notation 
reflects follow-up for a right ureteral calculus.  The 
veteran denied pain or colic.  No costovertebral angle 
tenderness was noted.  Blood tests were reported to be 
satisfactory.  An abdominal x-ray disclosed that a 3-mm 
calculus, deep in the right pelvis of her kidney, had 
completely disappeared.  In February 1999, a follow-up 
evaluation for a right ureteral calculus was performed.  The 
veteran denied pain or colic.  No costovertebral angle 
tenderness was noted.  The assessment was that he was totally 
asymptomatic.

Reports from Northwest Arkansas Urology Associates, dated 
from September 1997 to July 1999, reflect the veteran's 
treatment for conditions that are not the subject of this 
appeal.  In September 1997, the veteran denied a history of 
hypertension.  In April 1999, he complained of post-void 
dribbling.  It was found that the prostate was slightly 
boggy.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by the statement of the case and supplemental statement 
of the case furnished to the veteran, the RO has notified the 
veteran of the criteria for a higher evaluation for his 
disability, and hence, the information and evidence necessary 
to substantiate his claim.  Pertinent post-service medical 
records have been associated with the record, and the veteran 
has undergone examination in connection with the claim on 
appeal.  Finally, there is no indication that there is any 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule  
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  38 C.F.R. § 4.115a (2000).

Nephrolithiasis is rated on the basis of hydronephrosis, 
except for recurrent stone formation requiring one or more of 
the following: 1) diet therapy, 2) drug therapy, or 3) 
invasive or non-invasive procedures more than two times/year.  
In that case, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7508 (2000).


A 10 percent rating is warranted where hydronephrosis 
produces only an occasional attack of colic, not infected and 
not requiring catheter drainage.  A 20 percent rating is 
warranted for hydronephrosis where there are frequent attacks 
of colic, requiring catheter drainage.  A 30 percent rating 
is warranted for hydronephrosis where there are frequent 
attacks of colic with infection (pyonephrosis), kidney 
function impaired.  Severe hydronephrosis is rated on the 
basis of renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509 (2000).

For disabilities rated on the basis of renal dysfunction, a 
noncompensable rating is warranted for albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101.  A 30 percent rating is warranted 
for albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is warranted for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent rating is 
warranted for persistent edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating is warranted 
for renal dysfunction requiring regular dialysis, or 
precluding more than more than sedentary activity from one of 
the following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (2000).

A review of the record shows that the veteran's renal 
lithiasis (formerly characterized as kidney stones, by 
history) is primarily manifested by frequent attacks of renal 
colic.  Kidney stones may be rated on the basis of 
nephrolithiasis under Diagnostic Code 7508 or hydronephrosis 
under Diagnostic Code 7509.  The veteran's renal lithiasis 
has been assigned a 30 percent rating under Diagnostic Code 
7508.  The Board notes that a 30 percent evaluation is the 
highest rating provided under Diagnostic Codes 7508 or 7509.  

The medical evidence does not establish that the veteran has 
constant albumin in the urine or that he displays edema.  
There is no definite decrease in kidney function.  There is 
no indication that he has hypertension related to kidney 
disease.  Absent such objective findings of kidney 
dysfunction, no basis is provided for assignment of the next 
higher rating of 60 percent for renal lithiasis.  

Careful note has been taken of the veteran's contentions 
regarding manifestations of kidney stones, including blood in 
the urine, urinary frequency and difficulty passing urine.  
Blood in the urine has been demonstrated during attacks of 
renal colic.  However, that manifestation of renal lithiasis 
is contemplated by the 30 percent rating provided for renal 
dysfunction.  There is no medical evidence relating reported 
urinary frequency or difficulty passing urine to renal 
lithiasis.  Accordingly, the Board finds that the rating 
schedule provides no basis for assignment of an evaluation in 
excess of the currently assigned 30 percent evaluation.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2000).  There is no showing that the 
veteran's renal lithiasis has resulted in marked interference 
with employment (i.e., beyond that contemplated by the 
currently assigned 30 percent evaluation); has necessitated 
frequent periods of hospitalization; or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for renal lithiasis  must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 


ORDER

A rating in excess of 30 percent for renal lithiasis is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

